DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-7 have been withdrawn.
Claims 8-16 are pending and examined below.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are of low quality with the use of hand-written or hand-drawn elements. Additionally, for example in Fig. 3, it unclear what is being depicted in the blackened region by reference numeral 18. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 8, 9, 13 and 15 are objected to because of the following informalities:
In claim 8, 
line 3: “a depth camera configured to mount” should read as “a depth camera configured to be mounted”, since the depth camera is the object being mounted.
wherein the depth camera acquires first image data and communicates the first image data to the computing device to display a first image on the user interface” should read as “wherein the depth camera is configured to acquire first image data and communicate the first image data to the computing device configured to display a first image on the user interface”, in order to remain consistent with applicant’s use of “configured to” language, such as found in the claim limitation for “a depth camera”, in line 3.
line 9: “wherein the processor analyzes the first image data to identify a plurality of image features and superimposes a first alignment indicia over the first image” should read as “wherein the processor is configured to analyze the first image data to identify a plurality of image features and superimpose a first alignment indicia over the first image”, in order to remain consistent with applicant’s use of “configured to” language, such as found in the claim limitation for “a depth camera”, in line 3.
line 11: “wherein the depth camera acquires second image data and communicates the second image data to the computing device” should read as “wherein the depth camera is further configured to acquire second image data and communicate the second image data to the computing device”, in order to remain consistent with applicant’s use of “configured to” language, such as found in the claim limitation for “a depth camera”, in line 3.
line 12: “wherein the processor analyzes the second image data to identify the plurality of image features and superimposes a second alignment indicia over the first image,” should read as “wherein the processor is further configured to analyze the second image data to identify the plurality of image features and superimpose a second alignment indicia over the first image”, in order to remain 
line 15: “wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia” should read as “wherein one or both of a location or orientation of the medical imaging device is configured to be adjusted until the second alignment indicia coincides with the first alignment indicia”, in order to remain consistent with applicant’s use of “configured to” language, such as found in the claim limitation for “a depth camera”, in line 3.
	In claim 9: 
line 2: “a collision warning system configured to mount” should read as “a collision warning system configured to be mounted”, since the collision warning system is the object being mounted. 
	In claim 13:
line 1: “wherein the depth camera is configured to mount adjacent” should read as “wherein the depth camera is configured to be mounted adjacent”, since the depth camera is the object being mounted.
In claim 15:
line 1: “wherein the depth camera is mounted” should read as “wherein the depth camera is configured to be mounted”, since the depth camera is the object being mounted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 12 is rejected because it recites the limitation “wherein the first and second alignment indicia include first and second slider bars and a compass ball, respectively”.  The claim limitation can be interpreted as both first and second alignment indicia, each include a first and second slider bar, and a compass ball.  The claim limitation can also be interpreted as the first alignment indicia includes a first slider bar, and the second alignment indicia includes a second slider bar, and a compass ball is also included.  Therefore, it is unclear and therefore indefinite what is included for each of the first and second alignment indicia.  For examination purposes, the examiner assumes the first alignment indicia includes a first slider bar, and the second alignment indicia includes a second slider bar, and a compass ball is also included.
Claims 13-15 are rejected because they inherit deficiencies by nature of their dependency from claim 12.
	Claim 14 is further rejected because it recites “The apparatus of claim 13 further comprising adjusting a camera angle of the depth camera relative to a travel direction of x-rays emitted by the x-ray source”.  Claim 14 is directed to the “apparatus of claim 13”, however the limitation “adjusting a camera angle of the depth camera relative to a travel direction of x-rays emitted by the x-ray source”, is clearly a step of a method.   It is unclear and therefore indefinite “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  For examination purposes, the examiner assumes the claim to read as the apparatus of claim 13 further comprising a camera angle of the depth camera, wherein the camera angle is configured to be adjusted relative to a travel direction of x-rays emitted by the x-ray source.  
	Claim 15 is further rejected because it inherit deficiencies by nature of its dependency from claim 14.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 8-9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz et al. (US 2019/0105514, hereinafter “Amstutz”) in view of Tytgat (US 2012/0007943).

Regarding claim 8, Amstutz further discloses an intraoperative tracking and aligning apparatus for a medical imaging device (optical imaging system 150 includes TOF cameras which produce depth images to perform patient set up via comparison by the processing unit 156 of a reference depth image and a current depth image, Paragraph 0079) comprising; 
a) a depth camera (TOF camera 158, fig. 1; “TOF camera 158 is configured to provide depth image(s)”, Paragraph 0066) configured to mount to the medical imaging device (“TOF cameras 158 may be moveably mounted to the frame 160”, Paragraph 0070, wherein “the frame is part of the optical imaging system, Paragraph 0063); 
b) a computing device (control system 18, Paragraph 0060) including a processor (“processing unit 156” performs processing of the images, and is effectively a processor, Paragraph 0079) and a memory (the processing unit 156 obtains a reference depth image and a current depth image, obtaining the reference image would necessitate that the processing unit has storing capability to store a previously acquired image, Paragraph 0079), wherein the computing device is in communication with the depth camera (“processing unit 156 may use the depth image(s) to perform patient setup”, Paragraph 0079, wherein the depth image(s) are generated by the TOF camera(s) 158, Paragraph 0079); 

wherein the depth camera acquires first image data (“reference depth image may be generated by the TOF camera(s) during a treatment planning session, or on the day of the treatment before the treatment session begins”, Paragraph 0079) and communicates the first image data to the computing device (“reference depth image may be obtained by the processing unit 156” Paragraph 0079) to display a first image on the user interface (“control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data”, Paragraph 0060, wherein images are a form of data to be displayed, Paragraphs 0079 and 0157), wherein the processor analyzes the first image data to identify a plurality of image features (“reference depth image contains information regarding a desired position of a surface of a patient with respect to one or more objects (e.g., a component of the treatment system 10, the patient support 14, a wall of the room, etc.) surrounding the patient”, Paragraph 0079), and wherein the depth camera acquires second image data (“During a patient setup procedure, the TOF camera(s) provides depth image, which indicates a position of the surface of the patient with respect to one or more objects surrounding the patient” Paragraph 0079) and communicates the second image data to the computing device (“processing unit 156 compares the depth image with the reference depth image”, Paragraph 0079), wherein the processor analyzes the second image data to identify the plurality of image features (“TOF camera(s) provides depth image, which indicates a position of the surface of the patient with respect to one or more objects surrounding the patient” Paragraph, 0079), and 
wherein one or both of a location or orientation of the patient is adjusted until the second alignment indicia coincides with the first alignment indicia (“processing unit 156 compares the depth image with the reference depth image to see if they match. If not, then the patient is 
Amstutz does not explicitly disclose the processor superimposes a first alignment indicia over the first image, and wherein the processor superimposes a second alignment indicia over the first image, and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia.
However, Tytgat, also in the field of alignment for a medical imaging device, does teach the processor superimposes a first alignment indicia over the first image (reference point locations PA2, PB2, PC2, PD2 projected on image plane, Paragraph 0066, see fig. 5), and wherein the processor superimposes a second alignment indicia over the first image (feature point locations A, B, C, D projected on image plane, Paragraph 0066, see fig. 5), and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia (“starts with the selection of one feature point projection (e.g. PB2). The camera is orientated in order to project this feature point to the correct location at the image plane (B). Now a rotation R around the axis defined by the camera center (CC) and the projection of the selected feature point (PB2) is needed in order to match the other projected points onto the image plane of the camera. This is illustrated in FIG. 5. The left image shows the situation where one reference point projection PB2 is matched with the feature point location on the image plane (B). In the right image a rotation of the camera is performed around the aforementioned axis or line in order to match the rest of the reference point projections. The best match, e.g. according to a predetermined metric, is used to recover the orientation of the camera”, Paragraph 0067)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the apparatus as described by Amstutz, to incorporate superimposing a first alignment indicia and second alignment indicia over the first image, as taught by Tytgat, in order to provide a visual guide for the user to perform “rotation of the camera… in order to match the rest of the reference point projections”, (Tytgat, Paragraph 0067).

Regarding claim 9, the modifications of Amstutz and Tytgat disclose all the features of claim 8 above.
Amstutz further discloses d) a collision warning system (“patient-machine collision prevention”, Paragraph 0104) configured to mount to the medical imaging device (“the processing unit 156 may use depth images from the TOF camera(s) to perform patient-machine collision prevention”, wherein the TOF camera(s) are mounted to the medical imaging device, Paragraphs 0070 and 0063), wherein the collision warning system is in communication with the computing device (“processing unit 156 may use depth images from the TOF camera(s) to perform patient-machine collision prevention”, Paragraph 0104) and is configured to trigger a warning signal when a possible collision is sensed (“The processing unit 156 processes these real-time depth images to determine if there is another object that has been moved too close (e.g., less than a prescribed threshold) to the surface of the patient. If so, then the processing unit 156 may determine that there may be a risk of collision, and may generate a control signal to stop the operation of the treatment system 10. The processing unit 156 may also generate an indicator for informing a user that there is a risk of collision. The indicator may be in a form of a visual indicator (e.g., a light, a display of an object in a screen, etc.), an audio indicator (e.g., an alarm), or both”, Paragraph 0104).

Regarding claim 11, the modifications of Amstutz and Tytgat disclose all the features of claim 8 above.	
Amstutz discloses wherein the processor is configured to transform the plurality of image features within the first image data and the second image data, respectively, into camera coordinate space (“the processing unit 156 creates a 3D ordered point cloud, i.e. a surface information of the object that is seen by both cameras (in a given coordinate system)”, Paragraph 0086; wherein the camera(s) can be the TOF camera(s) Paragraph 0087, and what is seen by the camera(s) would read on first and second image data;  therefore since the surface information of the object is derived from imaging data from the camera(s)  the surface information would be in the camera coordinate space).  

Regarding claim 16, the modifications of Amstutz and Tytgat disclose all the features of claim 8 above.
	Amstutz further discloses wherein the computing device includes the user interface (“control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data”, Paragraph 0060).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz in view of Tytgat, as applied to claim 9, in further view of Wan et al. (US 2017/0220709, hereinafter “Wan”).
	
Regarding claim 10, the modifications of Amstutz and Tytgat disclose all the features of claim 9 above.
However, the modifications of Amstutz and Tytgat do not disclose the collision warning system comprises one or more of a video camera, an ultrasonic distance sensor or a laser sensor.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the apparatus as described by Amstutz and Tytgat, to incorporate the collision warning system comprising a video camera in, as taught by Wan, in order to provide constant visual feedback, and therefore decreasing the risk of missing positional data that could lead to a collision by taking standalone images are larger intervals of time.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz in view of Tytgat, as applied to claim 11, and further in view of Finley (US2017/0165008, hereinafter “Finley”).

Regarding claim 12, the modifications of Amstutz and Tytgat discloses all the features of claim 11 above. 
	Per the interpretation taken in the 35 U.S.C 112(b) rejection above, As disclosed in the claim 8 rejection above, Tytgat teaches wherein the first and second alignment indicia include a compass ball (reference point locations PA2, PB2, PC2, PD2, Paragraph 0066, see Fig. 5; wherein the reference point locations and feature point locations are circular or ball shaped and used to guide or orientation of the feature points A, B, C, and D to the positions of the of the reference point locations.  This is exactly what is disclosed in the instant specification, 
	However, the modifications of Amstutz and Tytgat do not disclose wherein the first and second indicia include first and second slider bars respectively.
	Finley teaches first and second alignment indicia that include first and second slider bars (“a vertical slider bar corresponding to the pitch movement and a horizontal slider bar corresponding to the yaw movement can be shown on the display. The new image is properly located when indicators along the two slider bars are centered. The slider bars can be in red when the new image is misaligned relative to the baseline image in the pitch and yaw degrees of freedom, and can turn green when properly centered.”, Paragraph 0073).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as described by Amstutz and Tytgat, wherein the first and second alignment indicia include first and second slider bars, respectively, as taught by Finley, in order to facilitate the movement and alignment of the C-arm so that a best image of a target can be obtained (Finley, Paragraph 0073).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz in view of Tytgat, as applied to claim 8, and further in view of Ritter (US2004/0254456, hereinafter “Ritter”).

Regarding claim 13, the modifications of Amstutz and Tytgat discloses all the features of claim 8 above.
	Amstutz discloses a C-arm x-ray machine (“C-arm imaging system”, Paragraph 0115) with an x-ray source (“radiation source 20 is able to generate X-ray radiation, Paragraph 0059).

	Ritter teaches wherein the camera is configured to mount adjacent to an image intensifier of a C-arm x-ray machine (“the camera is preferably attached in the region of the x-ray detector, in particular laterally on the image intensifier”, Paragraph 0011; wherein the machine is a “C-arm x-ray apparatus”, See Paragraph 0017 and Fig. 1, Ref. 1), the image intensifier being located opposite an x-ray source (See Fig. 1, x-ray detector, Ref. 9, is opposite of x-ray source, Ref. 8, wherein the x-ray detector 9 can be for example the x-ray image intensifier, Paragraph 0018) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Amstutz and Tytgat, wherein the camera is configured to mount adjacent to an image intensifier of a C-arm x-ray machine, the image intensifier being located opposite an x-ray source, as taught by Ritter, in order for the camera to move around the subject to be examined at the same time the acquisition of the measurement data are made by shifting of the C-arm, such that automatic exposures are made from different perspectives (Ritter, Paragraph 0011).
	Therefore in the combination of Amstutz, Tytgat, and Ritter, the depth camera of Amstutz is configured to be mounted adjacent to an image intensifier of a C-arm x-ray machine, the image intensifier being located opposite an x-ray source, as taught by Ritter.

Regarding claim 14, the modifications of Amstutz, Tytgat, and Ritter discloses all the features of claim 13 above.  
	Amstutz teaches a depth camera (“each of the TOF cameras 158 may be rotatably mounted…via a ball joint) so that the TOF camera 158 is rotatable about one or more axes”, Paragraph 0070).

	Therefore, based on the interpretation taken in the 35 U.S.C. 112(b) rejection above, for the combination of Amstutz, Tytgat, and Ritter, the camera angle of the depth camera of Amstutz is configured to be adjusted relative to a travel direction of x-rays emitted by the x-ray source, since the camera would be opposite of the x-ray source, and configured to be rotatably mounted so that it is rotatable about one or more axis, and any rotation would be relative to a travel direction of x-rays emitted by the x-ray light source.

Regarding claim 15, the modifications of Amstutz, Tytgat, and Ritter disclose all the features of claim 14 above.
	Amstutz further discloses wherein the depth camera is mounted onto a swivel configured to allow adjustment of the camera angle (“each of the TOF cameras 158 may be rotatably mounted to the frame 160 (e.g., via a ball joint) so that the TOF camera 158 is rotatable about one or more axes with respect to the frame 160”, Paragraph 0070).  


Response to Arguments
Applicant’s arguments, see Page 6, filed 07/24/2021, with respect to 35 U.S.C 112(a) rejections for claims 9 and 10 have been fully considered and are persuasive.  The rejections of claims 9 and 10 have been withdrawn.  
07/24/2021, regarding the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection for claim 8, Applicant argues that for the combination of U.S. Application Publication No. 2019/0105514 to Amstutz (the "Amstutz reference") in view of U.S. Application Publication No. 2012/0007943 to Tytgat (the "Tytgat reference"), 
“the Tytgat application teaches a method of aligning a second camera with a first camera to produce a three dimensional image from the respective two dimensional images produced by each camera. Tytgat Reference, at Abstract. Applicant submits that the Amstutz reference already teaches a 3D camera and, as such, has no further need of the system or method described in Tytgat which is used to produce a 3D image. See Office Action, at p. 4 ("optical imaging system 150 [of Amstutz] includes TOF cameras which produce depth images ..." ). Accordingly, Applicant respectfully submits that there is no motivation to combine the two references to arrive at the claimed invention as proposed by the Examiner. Applicant, therefore, requests that the rejection of claim 8 be withdrawn for at least this reason”. (Page 8 of Arguments)
The examiner respectfully disagrees with Applicant’s assertion that the Amstutz reference already teaches a 3D camera and, as such, has no further need of the system or method described in Tytgat which is used to produce a 3D image.  As disclosed in both Amstutz and Tytgat, the cameras used in both prior art, are cameras that provide depth images (“TOF camera 158 is configure configured to provide depth images”, Amstutz, Paragraph 0066; “depth-enabled cameras”, Tytgat, Paragraph 0059).  However, Amstutz does not teach the processor superimposes a first alignment indicia over the first image, and wherein the processor superimposes a second alignment indicia over the first image, and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia.  Tytgat is used to teach the claim limitations.  
superimposes a first alignment indicia over the first image (reference point locations PA2, PB2, PC2, PD2 projected on image plane, Paragraph 0066, see fig. 5), and wherein the processor superimposes a second alignment indicia over the first image (feature point locations A, B, C, D projected on image plane, Paragraph 0066, see fig. 5), and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia (“starts with the selection of one feature point projection (e.g. PB2). The camera is orientated in order to project this feature point to the correct location at the image plane (B). Now a rotation R around the axis defined by the camera center (CC) and the projection of the selected feature point (PB2) is needed in order to match the other projected points onto the image plane of the camera. This is illustrated in FIG. 5. The left image shows the situation where one reference point projection PB2 is matched with the feature point location on the image plane (B). In the right image a rotation of the camera is performed around the aforementioned axis or line in order to match the rest of the reference point projections. The best match, e.g. according to a predetermined metric, is used to recover the orientation of the camera”, Paragraph 0067).
The motivation to combine Amstutz with the teachings of Tytgat is to match the points of a reference point projections (See Tytgat, Paragraph 0067), which is in support of calibration of the depth-enabled cameras (See Tytgat, Paragraph 0059).  Therefore, it would be reasonable to combine Amstutz and Tytgat, in order to perform steps of matching/aligning points in an image to a reference to calibrate the cameras of Amstutz.  
Applicant further argues that there is no teaching or motivation "wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia" as recited in claim 8. (See Page 9 of Arguments).  Applicant argues that the combined system would simply monitor the location of the patient within the 3D space and alert personnel should the patient's location be in the wrong 
The examiner respectfully disagrees.
As disclosed in the response to the earlier arguments above, in the combination of Amstutz and Tytgat, Amstutz discloses the medical imaging device as the optical imaging system 150 that includes the TOF camera,  and Tytgat teaches the processor superimposes a first alignment indicia over the first image, and superimposes a second alignment indicia over the first image, by adjusting the orientation of the medical imaging device (“rotation of the camera is performed around the aforementioned axis or line”, Tytgat, Paragraph 0067) so that the second alignment indicia coincides with the first alignment indicia (matching of feature points with reference points, Paragraph 0067).  Therefore in the combination, the rotation of camera to match the second alignment indicia to coincide with the first alignment indicia would read on the orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia.
For the reasons above, claim 8 remains rejected.  Claims 9 and 10 remain rejected for at least the reason that they inherit deficiencies by nature of their dependency on claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/            Examiner, Art Unit 3793 

/JOANNE M HOFFMAN/            Acting SPE, Art Unit 3793